FORD, District Judge.
This is an action for personal injuries based upon the alleged negligence of the' defendant, his agents or servants, in the operation of a motor vehicle on the highway. The defendant objects to the following interrogatories filed by the plaintiff:
“5. Were you operating the said motor vehicle as the agent or servant of the owner thereof, at the time of the alleged accident?”
The defendant has waived objection to answering this interrogatory.
“7(b). Please state the number of years you have been licensed in Massachusetts.”
It is immaterial how long the defendant has been licensed to operate a motor vehicle; the real issue is what was his conduct in operating the motor vehicle at the time of the accident, whether he had been licensed for a day or years. It need not be answered.
“8. Please state whether your operator’s license to operate motor vehicles in Massachusetts has ever been suspended or revoked and if so, the dates of such suspension or revocations.”
This is immaterial to any issue in the case and need not be answered. It is a “fishing” question.
“19. Please state what, if anything, was done by you in the operation of the said motor vehicle in an attempt to avoid the alleged accident.”
This question calls for an opinion and conclusion and no answer is required.
“21. Please state each and every act or omission to act on the part of the plaintiff which you claim in any way contributed to the alleged accident.”
In accordance with decision on interrogatory No. 19, no answer is required to this question.
The plaintiff has filed an objection to the following interrogatory filed by the defendant :
*19“26. Please state fully and in detail what act or acts the defendant did or failed to do which caused you injury.”
This question calls for an expression of opinion and conclusion, and need not be answered.